Kilby, J., dissents: A fair summary of the majority opinion is that substantial justice has been done in the case because (a) plaintiff earned his commission and his recovery should not be defeated by a technicality not objected to either at the trial or complained of in this court, (b) Cuneo was rightly dismissed out because of lack of evidence that he authorized Hutchinson to employ plaintiff, and (c) Hutchinson had the burden of proving his authority to employ plaintiff and failing to make proof should be held personally liable. Plaintiff did earn his commission. Cuneo was rightly dismissed because it is undisputed he personally did not own the property and there was no evidence that he authorized Hutchinson to act for him in employing plaintiff. No appeal was taken from the judgment in favor of Cuneo. I do not agree that the question of pleading is a technicality, or that Hutchinson had the burden of proof under the circumstances of this case. For these reasons I do not agree that substantial justice has been done. I think Hutchinson has not received substantial justice. The majority opinion recognizes that plaintiff failed to allege in the alternative that if the representation of authority made by Hutchinson, was not true plaintiff was entitled to recover from Hutchinson. This is not a defect in pleading a cause of action against Hutchinson, nor an omission to plead an element in a cause stated against him. It is a complete failure to state a cause of action, and neither lack of objection at the trial nor judgment supplies the omission and the point can be made at any time. Owens-Illinois Glass Co. v. McKibbin, 385 Ill. 245. The point was not expressly raised by Hutchinson in his brief. In the original opinion we treated it as a variance.. We thus misapprehended Hutchinson’s position that plaintiff alleged and sought to prove that Hutchinson was agent and Cuneo principal in the transaction, an$ that the proof conformed to the pleadings but was insufficient to prove the allegations. Hutchinson’s original brief rested upon the theory that under the pleading and proof the case against him fell with the case against the principal. Plaintiff’s brief is not based upon an implied contract with Hutchinson as principal, but on the theory that plaintiff was a subagent of Hutchinson, standing in the same relationship to Hutchinson as the latter bore to his principal. In his reply brief Hutchinson refers to the sub-agency theory in this way, “All of these allegations disclose that plaintiff based his claim on an alleged contract with Cuneo as principal rather than a contract with Hutchinson as to which Cuneo played no part.” This is an unusual record. The plaintiff alleged and set out to prove a contract with Cuneo through Hutchinson. The proof fails to make out the case against the principal but does support a judgment against Hutchinson individually. However, no contract with Hutchinson was alleged. The liberal spirit of the Civil Practice Act is.not so broad as to warrant the trial court in entering judgment for plaintiff on a legal theory supported by evidence even though defendant is not informed of the theory, and has no opportunity to prepare his defense to that theory. The unusual record may explain the failure of Hutchinson to make the point and for that reason I think his suggestion should suffice to raise the point for our consideration. Since no contract with Hutchinson was alleged, Hutchinson was not reasonably informed that plaintiff was asserting any claim against Mm. The rule of law to which the majority opinion cites Reeb v. Bronson, 196 Ill. App. 518 and Willoughby v. Brown, 190 Ill. App. 51, is not pertinent. The record in the Brown case discloses that defendant Brown in pleading and testimony stated he had no authority, the principal Mary Ryan was dismissed out by agreement at the close of evidence, and the jury was instructed on the theory of a contract between plaintiff and Brown. In the Bronson case the suit was against the agent as an individual, and alleged a contract with him. Had plaintiff sued Hutchinson on a contract between them, the latter would have had the burden of showing authority to avoid liability. Under the contract alleged, Hutchinson had no burden of showing authority for there was no claim against him based on lack of authority. The burden was on plaintiff to prove the agency of Hutchinson binding Cuneo. Had plaintiff alleged personal responsibility against Hutchinson, the latter might have produced written or oral testimony to show authority from the corporation which owned the property. Should plaintiff amend, Hutchinson might still make that showing. It has been held unnecessary in a similar case to plead specifically that the agent had or had not authority and that it is sufficient to plead the representation of authority thereafter repudiated by the principal. Jamison v. Lamborn, 207 App. Div. 375, 202 N. Y. Supp. 113. There is no case in Illinois or elsewhere cited or found, which decides it is unnecessary in a case like this to make the latter allegation. The judgment should be reversed and the cause remanded with leave to plaintiff to amend, and for retrial on the issues thus formed.